36 A.3d 693 (2012)
303 Conn. 933
STATE of Connecticut
v.
FERDINAND R.
SC 18918
Supreme Court of Connecticut.
Decided February 3, 2012.
Martin Zeldis, public defender, in support of the petition.
Nancy L. Chupak, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 132 Conn.App. 594, 33 A.3d 793 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that General Statutes § 53a-70b requires that the defendant have a general intent to commit the act that constituted a violation of the statute?"